UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MINDSPIRIT, LLC,
Plaintiff,
- against - VERDICT
EVALUESERVE LTD, 15 Civ. 6065 (PGG)
Defendant.

 

 

1,

Dated: offi 1F

The jury hereby unanimously makes the following findings:
Breach of Contract

Has Mindspirit, LLC proven, by a preponderance of the evidence, that Evalueserve LTD

a binding contract between the parties?
YES _¢ NO .

If you answered “YES” to Question 1, proceed to Question 2. If you answered
“NO” to Question 1, your deliberations are at an end, and the foreperson should
sign and date the verdict sheet, place it in an envelope, and inform the Marshal that
the jury has reached a verdict.

Has Evalueserve proven, by a preponderance of the evidence, an affirmative defense that
was not waived?

YES NO _¥

Once you have answered Question 2, your deliberations are at an end. The
foreperson should sign and date the verdict sheet, place it in an envelope, and
inform the Marshal that the jury has reached a verdict.

igna one Up

 

 
